DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-5 and 7-22 are currently pending. Claims 2 and 6 have been cancelled. Claims 21 and 22 are new.

Response to Arguments
Independent claims 1 and 14 have been amended. Applicant's arguments filed 08/10/2022 have been fully considered.

The Applicant submits, “ … claim 1 recites subject matter related to the showing data for the subject property and the comparable properties including showing duration, and the comparison including a comparison of the showing duration for the subject property and the at least one comparable properties.” 
Examiner Response: 
It is important to note that a recitation of “a comparison of the showing duration for the subject property and the at least one comparable properties” is not recited in the Applicant’s claims 1 or 14, and as such, shall not be given patentable weight where not expressly recited.

The Applicant submits, “In the office action, it is suggested that portions of claim 1 are taught by Engelhorn. Specifically, it is suggested that the step of electronically receiving a subject property is taught in Engelhorn at column 7, lines 31-36. However, Engelhorn at this location teaches taking an image of a property and sending the picture to a computer system, or sending GPS coordinates to a computer system. This does not equate to electronically receiving a subject property as called for in the present claims.”
Examiner response:
Applicant’s argument is not persuasive. At least the “Abstract” section teaches property identification information (including a picture or location of the property) which is received from the mobile device,  and is used by the system to retrieve property-related information from multiple property sources. Said received property identification information therefore reasonably corresponds to “electronically receiving a subject property” as broadly claimed.

The Applicant submits, “It is also suggested that the step of determining showing data for the subject property is taught in Engelhorn at column 12, lines 49-60. This portion of Engelhorn teaches retrieving property-related information including risk and historical information. While this in itself is different than showing data….”
Examiner response:
Applicant’s argument is not persuasive. Independent claims 1 and 14 recite “showing data”  without specifically reciting the specific subset(s) of data which correspond to said “showing data”. The term “showing data” is therefore broad and open to the Examiner’s broadest, reasonable interpretation. 

Applicant’s arguments with respect to claim(s) rejected by US 2015/0221054 by Colangelo et al. have been considered but are moot because the new ground of rejection do not rely on the Colangelo et al. reference. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-10, 12, 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ENGELHORN (US 10,346,924) in  view of WOODARD (US 2011/0251974) and KASMIR (US 2015/0341603).
Regarding claim 1,
ENGELHORN teaches a method for evaluating real estate showing data for a subject property, comprising: 
electronically receiving a subject property ( the “Abstract” section teaches, “A property analyzer device …configured to receive property identification information from a mobile device, the received property identification information including a picture of the property and/or a property location”; column 7:31-36 teaches transmitting a location or image of a property to a system); 
determining showing data for the subject property (column 12:49-60 teaches “Based upon the property identifier, the computing device retrieves property-related information…may include historical information about the property, risk information about the property, object recognition information from a picture of the property, and the like.” Said property-related information” corresponding at least in-part, to “showing data”, as broadly recited; figure 9 teaches server 902 or 200 in fig. 3); and 
electronically communicating the showing data for the subject property (see step 106 in fig. 1).
Engelhorn fails to expressly teach:
determining a set of comparable properties based on the subject property;
determining showing data for at least one of the set of comparable properties; and 
electronically communicating the showing data for the subject property and the showing data for the at least one of the set of comparable properties.
WOODARD teaches a system for processing real estate property data comprising:
determining a set of comparable properties based on the subject property ([0034]  teaches selecting a set of properties for use in deriving a model and [0035] teaches step 2412, wherein the property record is examined to determine if the property has comparable characteristics as the newly listed property);
determining showing data for at least one of the set of comparable properties ([0035] teaches step 2412 wherein, “the property record is examined to determine if the property has comparable characteristics as the newly listed property, such as, for example, the same number of bedrooms as the newly listed property” said comparable characteristics corresponding to “showing data for…comparable properties”;  [0041] teaches tracking a certain number of viewings that must have occurred within a specified viewing period,  as well as the number of actual showings; said “number of viewings” and/or “number of actual showings” corresponding to “showing data” as broadly recited); and 
electronically communicating the showing data for the subject property and the showing data for the at least one of the set of comparable properties ([0034] and [0036] teach, “ The method is intended to be implemented on a computer having access to a listing and sales database containing transaction information, i.e., a description of the property including address, physical description, etc., as well as the date the property was listed, the property's initial listing price, the number of days the property was on the market, and the properties selling price; for a plurality of properties.”).
Before the effective filing date of the invention, it would have been obvious to modify the system of Engelhorn per the teachings of Woodard, such that it also considers comparable properties and respective showing data, for the purpose of providing data to the user of the Engelhorn system regarding whether or not the listing price of estimated value of the subject property is reasonable, under or overvalued.  
Engelhorn and Woodard fails to expressly teach that determining showing data for the subject property and for at least one comparable property comprises determining an average showing duration for the subject property and for the at least one comparable property.
KASMIR teaches a communication systems wherein showing data is determined for a subject property and for at least one comparable property (Kasmir teaches that the communication system comprises a security system for coupling to a building; [0431] teaches that the system operates to collect visitor information, “…the ability to automatically record every visitor who comes to the door … Each visitor can be logged and “time stamped.” Visitor information can be stored in the cloud … The visitor history information can include statistical analyzes and other high-level visitor metrics (e.g., average visits per month, average age of visitors, average visit duration…”; [0740] further teaches “…aggregating, combining, and/or comparing information regarding visitors and/or visits from at least two security systems 202 (and/or from at least two buildings)” i.e., reasonably corresponding to a subject property and a comparable property when implemented by one of ordinary skill in the art, “ This aggregated and/or combined data can be analyzed by a third party (e.g., not a user of one of the security systems 202) to identify visit trends ...”.
Before the effective filing date of the invention, it would have been obvious to further modify Engelhorn per the teachings of Kasmir, fetching and further aggregating, combining, and/or comparing visitor information e.g., average visit durations, as it relates to a listed property and comparable properties, since Kasmir teaches in [0431] and [0740] that the average visit duration data is useful in determining visit trends to properties having similar showing data.
Regarding claim 4,
Woodard teaches determining showing data for the subject property includes determining a number of showings for the subject property (see column 1 of fig. 6).
Regarding claim 5,
Woodard teaches determining the number of showings is performed over a time period ([0041] teaches comparable listings with at least N showings within a time period N).
Regarding claims 3 and 7,
	Kasmir teaches determining showing data includes determining an average showing duration for a subject property and for at least one of the set of comparable properties(see [0431])  performed over a time period ([0365] teaches recording a certain amount of data and then record over some of the data, such as the oldest data or low-priority data. For example, some systems record over data that is older than seven days, 14 days, or one month. In an instance that the visitor information pertains to a 7 day, a 14 day or a one month time period, the average showing duration may therefore be limited to the  respective 7 day, 14 day or one month period).
Regarding claim 8,
Woodard teaches determining showing data for the at least one of the set of comparable properties includes determining a number of showings for the at least one of the set of comparable properties (see column 1 of fig. 6).
Regarding claim 9,
Woodard teaches determining the number of showings is performed over a time period ([0041] teaches comparable listings with at least N showings within a time period N).
Regarding claim 10,
Woodard teaches comparing the showing data for the subject property and the showing data for at least one of the set of comparable properties ([0038] teaches determining a forecast model based upon the number of viewings of a subject and the number of viewings of comparable properties as disclosed in [0041]).

Regarding claim 12,
Woodard teaches comparing is performed by a subsystem that electronically receives the subject property (see 2302 in fig. 1).
Regarding claim 13,
Woodard teaches at least one comparable property relates to at least one of comparable geographical area, comparable price, comparable number of bedrooms, and comparable number of bathrooms ([0034] teaches selecting properties with factors including address, selling price and physical description such as no. of bedrooms per [0035] and [0002] teaches that a description is known to include a no. of bathrooms).
Regarding claim 22,
The prior art of record teaches electronically receiving the subject property comprises receiving the subject property at a listing recommendation server (Engelhorn teaches in fig. 3,  a computing device 200 which may be a server, and which receives the captured property identification information) hosting an analytics software application configured to determine a set of comparable properties from property data stored in a buyer storage system based on the subject property stored in the buyer storage system, and configured to determine the showing data for the subject property and the at least one of the set of comparable properties  (Engelhorn teaches in col. 12:49-60 retrieval of property related information; see 910 in fig. 9; [0033] of Woodard teaches a showing system 2302 which uses database 2306 to assemble a model set of comparable properties to use as the basis of a performed analysis).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ENGELHORN (US 10,346,924) in view of WOODARD (US 2011/0251974) and KASMIR (US 2015/0341603) as applied to claim 10 and further in view of  HUBER (US 2014/0375422).
Regarding claim 11,
Engelhorn, in view of Woodard and Kasmir, teaches the method as recited in claim 10, but fails to teach that the comparing is performed by a showing application on a handheld device.
HUBER teaches a system relating to physical properties wherein data in communicated in part utilizing a handheld device 702. Before the effective filing date of the invention, it would have been obvious to modify the system of Engelhorn per the teachings of Huber, utilizing a handheld computing device for performing property related comparing, thereby proving the comparing results, as well as other information to a user in a portable means.  
Claims 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUBER (US 2014/0375422) in view of ENGELHORN (US 10,346,924), WOODARD (US 2011/0251974) and KASMIR (US 2015/0341603).
Regarding claim 14,
	HUBER teaches a system for evaluating real estate showing data for a subject property, comprising: 
an electronic key box ([0061] teaches that the memory of the electronic lock 100 can include at least a” lockbox open, lockbox close” interaction);
an electronic key server in communication with the electronic key box, the electronic key server including a database that stores showing data associated with the electronic key box ([0091] teaches the server 703 which can generate an access code for the lock 701 as well as a database that stores showing data associated with the electronic key box).
Huber fails to expressly teach:
a buyer server in communication with the electronic key server; a buyer storage system in communication with the buyer server and the electronic key server, the buyer storage system including a database that stores property data; and a listing recommendation server hosting an analytics software application configured to determine a set of comparable properties from the property data stored in the buyer storage system based on a subject property stored in the buyer storage system, and configured to determine showing data for the subject property and at least one of the set of comparable properties.
ENGELHORN teaches a buyer server in communication with the electronic key server (col. 12:49-60 teaches retrieval of property related information; see server 902 in fig. 9 or 200 in fig. 3);  and
a buyer storage system in communication with the buyer server, the buyer storage system including a database that stores property data (see 910 in fig. 9),
Before the effective filing date of the invention, it would have been obvious to combine the teachings of Huber and Engelhorn such that the user of the Huber system is also able to obtain property specific information for the purpose of providing a means by which a user may also receive property-related information from multiple property sources (such as public record databases, websites, or an internal company database).
Huber in combination with Engelhorn, fails to teach: a listing recommendation server hosting an analytics software application configured to determine a set of comparable properties from the property data stored in the buyer storage system based on a subject property stored in the buyer storage system, and configured to determine showing data for the subject property and at least one of the set of comparable properties.
WOODARD teaches a listing recommendation server hosting an analytics software application configured to determine a set of comparable properties from the property data stored in the buyer storage system based on a subject property stored in the buyer storage system, and configured to determine showing data for the subject property and at least one of the set of comparable properties ([0033] teaches a showing system 2302 which uses database 2306 to assemble a model set of comparable properties to use as the basis of a performed analysis; [0041] teaches tracking a certain number of viewings that must have occurred within a specified viewing period,  as well as the number of actual showings).
Before the effective filing date of the invention, it would have been obvious to further modify the system of Huber per the teachings of Woodard, such that it also considers comparable properties and respective showing data, thereby providing data to the user of the Huber system regarding whether or not the listing price of the subject property is reasonable, undervalued or overvalued.
Huber, Engelhorn and Woodard fail to expressly teach that showing data for the subject property and for at least one comparable property comprises an average showing duration for the subject property and for the at least one comparable property.
KASMIR teaches a communication systems wherein showing data is determined for a subject property and for at least one comparable property (Kasmir teaches that the communication system comprises a security system for coupling to a building; [0431] teaches that the system operates to collect visitor information, “…the ability to automatically record every visitor who comes to the door … Each visitor can be logged and “time stamped.” Visitor information can be stored in the cloud … The visitor history information can include statistical analyzes and other high-level visitor metrics (e.g., average visits per month, average age of visitors, average visit duration…”; [0740] further teaches “…aggregating, combining, and/or comparing information regarding visitors and/or visits from at least two security systems 202 (and/or from at least two buildings)” i.e., reasonably corresponding to a subject property and a comparable property when implemented by one of ordinary skill in the art, “ This aggregated and/or combined data can be analyzed by a third party (e.g., not a user of one of the security systems 202) to identify visit trends ...”.
Before the effective filing date of the invention, it would have been obvious to further modify Huber per the teachings of Kasmir, fetching and further aggregating, combining, and/or comparing visitor information e.g., average visit durations, as it relates to a listed property and comparable properties, since Kasmir teaches in [0431] and [0740] that the average visit duration data is useful in determining visit trends to properties having similar showing data.
Regarding claim 15,
Huber teaches a handheld device running an agent application (702), the handheld device in electronic communication with the electronic key server and the electronic key box([0091] teaches the server 703 which can generate an access code for the lock 701 as well as a database that stores showing data associated with the electronic key box).
Regarding claim 16,
Huber teaches a handheld device (702) running an agent application, the electronic key box ([0061] teaches that the electronic lock 100may be associated with a lockbox) in communication with the electronic key server (703) via the handheld device.
Regarding claim 17,
Huber teaches that the handheld device is operable to determine a proximity to the electronic key box to determine the showing data ([0075] teaches that a mobile device capable of NFC is configured for access to electronic lock 100, by bringing the electronic device near or into contact with the electronic lock 100.)
Regarding claim 18,
Kasmir teaches that the showing data includes an entry time and an exit time associated with the subject property  [0741] teaches creating a log that records the date and time of opening and closing of a door.)
Regarding claim 19,
Woodard teaches that the analytics software application compares the showing data for the subject property and the showing data for at least one of the set of comparable properties ([0038] of Woodard teaches determining a forecast model based upon the number of viewings of a subject and the number of viewings of comparable properties as disclosed in [0041]).
Regarding claim 20,
The prior art of record teaches a handheld device (702 in Huber) running a showing application, the handheld device operable to compare the showing data for the subject property and the showing data for at least one of the set of comparable properties([0038] of Woodard teaches determining a forecast model based upon the number of viewings of a subject and the number of viewings of comparable properties as disclosed in [0041]).
Regarding claim 21,
Woodard teaches that the showing data further comprises a number of showings for the subject property and a number of showings for the at least one of the set of comparable properties  (with regard to determining comparable properties with respect to a subject property, [0041] teaches tracking a certain number of viewings that must have occurred within a specified viewing period,  as well as the number of actual showings; said “number of viewings” and/or “number of actual showings”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689